Citation Nr: 1728858	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO. 12-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued in by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a videoconference hearing in April 2014.  The Board remanded this case in March 2015 and September 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C. § 7107(a)(2) (2016).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran contends that his bilateral hearing loss is due to in-service acoustic trauma.  The Veteran has consistently, competently, and credibly reported that he was "continuously exposed to extreme noise levels" in service from machinery and aircraft without hearing protection.  Specifically, as a cook/steward in the Navy he was in the galley of an aircraft carrier, which was located immediately below the flight deck and near the engine room.  He also reported noise from his M14 rifle during basic training.  When he was not deployed, he was assigned to the shipyard and exposed to steel grinding and welding noise.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Layno. T here is no conflicting evidence of record.  Thus the Board finds that the Veteran was exposed to loud noise in service.

The Veteran is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  Thus, the case turns on whether this disability is related to or had its onset in service.

The Veteran's service treatment records contain no audiograms, but the mere fact that his account of in-service hearing loss is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran testified at his hearing that he noticed decreased hearing "a little bit" in service but he did not go to the clinic for a checkup.  Shortly after separation, in 1969 or 1970, he went to a private practitioner for an evaluation because he was experiencing hearing problems.  Unfortunately, a record from that visit was unable to be obtained, but the Veteran is competent to report the visit and the Board finds no reason to doubt his credibility.  In a July 2011 lay statement, he reported that he started to suffer gradual hearing loss in service "which was further aggravated by my continued exposure to loud noise from sandblasting and hull/deck scaling operations when my last deployed ship returned . . . for overhaul, and I was assigned as Ship's Firewatch at the drydock area.  This symptom of hearing loss [has] gradually worsened through the years." 

The May 2015 VA examiner submitted a negative nexus opinion that the Board found inadequate in its September 2016 remand.  The subsequent addendum opinion produced by the same examiner in February 2017 is also inadequate, as the examiner rejected the Veteran's lay report of excessive noise exposure in service because she found that the Veteran's military occupational specialty "of culinary specialist indicates a low probability of hazardous noise exposure."  The examiner does not explain why the Veteran was not credible in this regard, given his proximity to flight deck, engine room, and shipyard welding.  She opined that his current hearing loss is likely due to aging and post-military occupations.  However, the Veteran testified that after service he was not near high levels of noise, and had reported to the VA examiner in May 2015 that when he was near steel grinding after service, he consistently used required hearing protection, unlike his in-service exposure.  Finally, she did not address the Veteran's competent and credible report of hearing loss symptoms since service.

The record contains a positive opinion dated July 2016 from a private EENT specialist.  It simply states: "Hearing loss caused by noise environment during his service."  However, there is no rationale supporting this opinion. 

The Board finds that none of these medical opinions are probative. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning. Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As the Veteran has competently and credibly reported hearing loss since service, the Board finds that the evidence is at least in equipoise as to whether bilateral hearing loss is related to service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


